Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 28, 2017

The Court of Appeals hereby passes the following order:

A17A1863. DAVID E. FRAZIER v. THE STATE.

      A jury found David E. Frazier guilty of four counts of child molestation, and
his convictions were affirmed on appeal.1 See Frazier v. State, 261 Ga. App. 508 (583
SE2d 188) (2003). In 2013 and 2014, Frazier filed motions to “Void and Vacate
Unconstitutional Conviction.” In 2015, he filed a “Motion for Plain-Error Review of
Similar Transaction Charge.” All motions appear to challenge the introduction of
similar transaction evidence. On November 3, 2016, the trial court denied the
motions, and Frazier filed a notice of appeal on December 9, 2016. We lack
jurisdiction for two reasons.
      First, Frazier’s appeal is untimely. A notice of appeal must be filed within 30
days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. See Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721
(482 SE2d 704) (1997). Here, Frazier’s notice of appeal was filed 36 days after entry
of the order he seeks to appeal.
      Second, the order at issue is not subject to appeal. The Supreme Court has
made clear that a post-conviction motion seeking to vacate an allegedly void criminal
conviction is not one of the established procedures for challenging the validity of a
judgment in a criminal case, and an appeal from the trial court’s ruling on such a
petition should be dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)


      1
        Following Frazier’s motion for new trial, the trial court found the evidence
insufficient with regard to one of the molestation convictions.
(2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). Thus, Frazier
is not authorized to collaterally attack his conviction in this manner. For these
reasons, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/28/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.